 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8
          DANIEL JAY PEREZ,
 9
                                 Plaintiff,                  CASE NO. C18-1800-JLR-BAT
10                                                           ORDER DENYING MOTION TO
             v.
                                                             COMPEL AND FOR SANCTIONS
11                                                           WITHOUT PREJUDICE
          CALVIN COGBURN, et al.,
12
                                 Defendant.
13
            Plaintiff, proceeding pro se in this civil rights action pursuant to 42 U.S.C. § 1983, moves
14
     to compel discovery and for sanctions. Dkt. 56. By order dated September 13, 2019, this Court
15
     granted plaintiff’s motion to extend the discovery deadline to November 29, 2019. Dkt. 71. Upon
16
     review of plaintiff’s motion and defendants’ response, it appears many of the issues raised in
17
     plaintiff’s motion to compel have now been resolved, are in the process of being resolved, and/or
18
     defendants are in the process of supplementing their responses. It appears the parties have now
19
     met and conferred and have been communicating regarding these discovery issues.
20
            In light of the extension of the discovery deadline, and the fact that the issues raised in
21
     plaintiff’s motion appear to have been addressed or are in the process of being addressed in some
22
     way by defendants, plaintiff’s motion to compel and for sanctions (Dkt. 56) is DENIED without
23
     prejudice. If, as discovery progresses, it appears that any of these issues will not, in fact, be
     ORDER DENYING MOTION TO
     COMPEL AND FOR SANCTIONS
     WITHOUT PREJUDICE - 1
 1   resolved between the parties, plaintiff may re-move for relief on or before October 29, 2019.

 2          The Clerk shall provide a copy of this order to plaintiff.

 3          DATED this 30th day of September, 2019.

 4

 5                                                              A
                                                          BRIAN A. TSUCHIDA
 6                                                        United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DENYING MOTION TO
     COMPEL AND FOR SANCTIONS
     WITHOUT PREJUDICE - 2
